Per Curiam.

Upon a reading and evaluation of all of the evidence presented to the Board of Commissioners on Grievances and Discipline, the court determines that the respondent did violate DR 1-102(A)(3) and DR 1-102(A)(4), and accordingly the court concurs in the recommendation of the board.
Therefore, it is the judgment of the court that the respondent, Thomas P. Tarmey, is indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, O’Neill and Hendrickson, JJ., concur.
O’Neill, J., of the Seventh Appellate District, sitting for C. Brown, J.
Hendrickson, J., of the Twelfth Appellate District, sitting for J.P. Celebrezze, J.